 1

 2

 3

 4

 5

 6

 7

 8

 9                            UNITED STATES DISTRICT COURT
10                          EASTERN DISTRICT OF CALIFORNIA
11   D. GOEBEL, individually and as on               Case No. 2:17-cv-01565-EFB
     behalf of the State of California as well
12   as proposed Classes of Aggrieved                Assigned to Hon. Edmund F. Brennan
     Employees,
13                     Plaintiff,                    [PROPOSED] ORDER FOR
                                                     DISMISSAL
14      v.
15   STRANDED LLC, a California Limited
     Liability Company; PAULA PATTON, an
16   individual; DEON L. TAYLOR, an
     individual; ROXANNE TAYLOR, an
17   individual; and DOE 1 through and
     including DOE 10,
18
                     Defendants.
19

20

21

22

23

24

25

26

27

28

                                                 1
                                   [PROPOSED] ORDER FOR DISMISSAL
 1                                            ORDER
 2         Pursuant to stipulation of the Parties, the above-captioned action is dismissed with
 3   prejudice, save for the Private Attorney General Act Claim that is dismissed without
 4   prejudice by operation of law, with all parties to bear their own attorneys’ fees and costs.
 5         IT IS SO ORDERED.
 6
     DATED: September 30, 2019.
 7                                                 Edmund F. Brennan
                                                   United States Magistrate Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   2
                                   [PROPOSED] ORDER FOR DISMISSAL
